Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 1 of 19 PageID 5




                  Exhibit 1 to Notice of Removal
           Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 2 of 19 PageID 6
Filing #   110094030 E-Filed 07/10/2020 04:48:49 PM




                                      IN THE CIRCUIT COURT OF THE NINTH CIRCUIT
                                          IN AND FOR ORANGE COUNTY, FLORIDA
                                                     CIVIL DIVISION


            SOPHIA        FRANCOIS,            on   her own
            behalf,      and     on    behalf       of those
            similarly situated,

                         Plaintiff,                                   Case No.:




            ENTERTAINMENT BENEFITS
            GROUP, LLC, a Foreign Limited
            Liability Company,

                         Defendant.



                                         COMPLAINT & DEMAND FOR JURY TRIAL

                    COMES NOW the Plaintiff, SOPHIA FRANCOIS,                          on her own behalf and on behalf ofothers



           similarly situated, by and through their undersigned counsel,                 and hereby files this   Complaint against

           the Defendant, ENTERTAINMENT BENEFITS GROUP, LLC,                                       a   Foreign   Limited     Liability

           Company,      for unpaid overtime        compensation,      and other relief under the Fair Labor Standards Act,

           as   amended, 29 U.S.C. § 216(b) (the "FLSN'), and violations of the Family and Medical Leave

           Act   (FMLA"),       and   alleges as follows:.

                                                                INTRODUCTION

                    1.         This is   an   action   by the   Plaintiff   against   her former   employer   for   unpaid   overtime


           wages and other relief pursuant to the FLSA. Plaintiff seeks                   damages,     reasonable    attorney's fees,

           declaratory relief,    and other relief under the FLSA.

                    2.         This action is intended to include each and every "Call Center Representative" who

           worked for the Defendants at any time within the past three                   (3) years.

                    3.         Plaintiff Francois also     brings    individual claims for violations of the FMLA.
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 3 of 19 PageID 7




                                                   JURISDICTION

          3.    This action arises under the FLSA.                   The Plaintiff s claim exceeds      thirty   thousand

dollars   (130,000.00)    exclusive of attorney's fees. Jurisdiction is proper in this court pursuant to

section 26.012, Florida Statutes and 29 U.S.C.                 § 216(b)("An action to recover the liability ...may be

maintained against any    employer        ...
                                                in any   ...
                                                               State court of competent jurisdiction). Jurisdiction is

also proper pursuant to   § 26.012, Florida Statutes.

                                                           VENUE

          4.    The actions     giving      rise to this action occurred within          Orange County,       Florida and

therefore venue is proper in this District.

                                                         PARTIES

          5.    Plaintiff was       a   "Call Center     Representative      who worked for Defendant in         Orange,

County, Florida

          6.    Defendant is an e-commerce company that specializes in live entertainment and travel.

          7.    By   the very nature of its work, Defendant is                    a   corporation   that is   engaged   in


commerce.



          8.    Defendant is        engaged in an industry affecting commerce.

          9.    Defendant      employs more than fifty (50) employees.

          10.   Defendant      employs      more    than       fifty (50) employees   within 75 miles of its Orlando,

Florida location.

          11.   Plaintiff is   an   "employee as defined by the FMLA.

          12.   Defendant is     an     "employeeas defmed by the FMLA.




                                                                 2
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 4 of 19 PageID 8




                                      FACTUAL ALLEGATIONS


                                              Unpaid Overtime

         13.    Plaintiff, and those similarly situated employees, worked                 as   "Call Center


Representatives" and performed related activities for Defendant at multiple locations in the State of

Florida and throughout the United States.

         14.    Plaintiff was hired   on or   about   September 25, 2017.

         15.    In this   capacity, Plaintiff, and those similarly situated, earned an hourly rate       for all

hours worked.

         16.    Plaintiff was   paid an hourly rate      of $15.00.

         17.    Plaintiff, and those similarly situated, also earned commissions based                       on



performance.

         18.    Commissions      were   earned   separately from hourly wages.

         19.    Defendant paid commissions            during the same pay period they were earned.

        20.     Defendant paid commissions            separately from the weekly wages.

        21.     For   example, Plaintiff was paid $1,364.11       for the pay period ending    on   February 8,

2020.

        22.     Plaintiff s pay for the pay period       ending on February 8, 2020 was    calculated based

on   $15.00 per hour   at 79.22 hours and      $22.50 per hour    at 4.57 hours of overtime worked.        See


Composite Exhibit A.

        23.     During the    same   pay period, Plaintiff earned $650.00 in commission.

        24.     However, Plaintiff received       a   separate check for $650.00 for her commission. See

Composite Exhibit A.




                                                         3
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 5 of 19 PageID 9




         25.       Because the commission               was    paid separately,       Defendant failed to            properly

calculate Plaintiff s hourly rate for purposes of computing overtime pay. See 29 C.F.R.                          §   778.118.

         26.       Plaintiff, and other similarly situated employees, routinely worked in                         excess    of


forty (40) hours per week as part of their regular job duties.

         27.       Despite working        more    than   forty (40) hours      per   week, Defendants failed           to pay


Plaintiff, and other similarly situated employees, overtime compensation                       at a rate    of no less than

time and    one   half their    regular   rate of pay,     including     commissions for the            workweek, into the

overtime   premium rate,       for all hours worked        over    forty in a workweek.

         28.       Plaintiff, and other similarly situated employees,                were   paid   an   hourly rate   that did

not factor in the rate of their earned commissions as per 29 C.F.R.                   §   778.118.

         29.       Plaintiff and those         similarly     situated   were   eligible   for overtime      provided they

worked    more    than   forty (40) hours per week.

         30.       As    a    result, Plaintiff and those similarly situated, should have received

compensation higher than time            and   one   half their regular rate of pay, for all hours worked             beyond

the   forty (40) hours per week.

         31.       Upon      information and belief, the records, to the extent any exist,                  concerning     the

number of hours worked and amounts                    paid    to Plaintiff are in the       possession     and   custody    of

Defendants.

         32.       Defendantsfailure and/or refusal to              properly compensate        Plaintiff at the rates and

amounts    required by the FLSA were willful.

                                                           FMLA


         33.       Plaintiff had no notable      discipline in her record since her employment began.

         34.       Plaintiff was   a   top performer in her position.




                                                               4
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 6 of 19 PageID 10




         35.     Defendant suffers from a herniation in her lower back.

         36.     In   July 2019, Plaintiff told Defendant that she needed lumbar fusion surgery for her

injured back.

         37.     Plaintiff requested FMLA in         July 2019.

         38.     Plaintiff was    granted   intermittent FMLA leave for usage between                 July   2019 and


January 2020.

         39.     Plaintiff also asked for      a    medical accommodation of short breaks every hour

because of her back condition.

         40.     Defendant refused to allow breaks for Plaintiff every hour.

         41.     Plaintiff s doctor tried to      compromise        and advised her to take breaks every two

hours to which Defendant allowed.

         42.     However, Defendant complained                 to Plaintiff about her breaks whenever she took


them    throughout her intermittent FMLA.

         43.     Plaintiff also   requested   a   higher   chair    as a   medical accommodation around             July

2019.

         44.     Defendant    agreed to provide the higher chair during her FMLA.

         45.     However, by January 2020, Defendant had not provided the high chair to Plaintiff.

         46.     Additionally,    Plaintiff   was   suddenly passed         over   for   an   event in Las   Vegas    in


August or September of 2019.

         47.     The Las    Vegas    event was for    top performers and       a   good business opportunity         for

Call Center    Representatives.

         48.     Plaintiff s direct   supervisor,    Arelis      Lopez, actually    stated that Plaintiff     was   not


selected to go to the Las    Vegas    event "because of her back issues."




                                                           5
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 7 of 19 PageID 11




         49.         Plaintiff made it clear to Defendant that she            could, indeed, attend the     Las   Vegas

event.


         50.         However, Defendant refused to allow Plaintiff to attend the Las Vegas                 event.


         51.         Defendant's refusal to allow Plaintiff to the Las            Vegas    event was because of her


medical condition.

         52.         Defendant hand selected Call Center              Representatives to   go to the Las   Vegas    event


that   were   not   performing as well as Plaintiff.

         53.         In   January 2020,   Plaintiff was recertified for intermittent FMLA           by her     doctor for

another six months.

         54.         During the second period of intermittent FMLA, Defendant continued to delay giving

Plaintiff the   high chair.

         55.         Defendant also counted Plaintiff s FMLA absences                against her even though     she was


approved to take said time off.

         56.         Specifically,   manager,     Cythia       Madera    Labagnara,    would   charge points against

Plaintiff for valid intermittent FMLA absences.

         57.         In   approximately   late   January       or   February 2020,   Defendant   finally provided      the


high chair accommodation to Defendant.

         58.         The accommodation for the          high chair had been requested in July 2019         —

                                                                                                               more   than

half a year after it      was   given.

         59.         Defendant terminated her          on or   about March 19, 2020.




         60.         At all material times relevant to this action               (2017-2020),    Defendant       was an



enterprise covered by the FLSA,           and    as   defined by 29 U.S.C.     § 203(r) and 203 (s).




                                                                6
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 8 of 19 PageID 12




         61.       At all material times relevant to this action                   (2017-2020), Defendant made              gross

earnings     of at least   $500,000 annually.

         62.       At all material times relevant to this action                     (2017-2020), Defendant accepted

payments from customers based on credit cards issued by                      out of state banks.


         63.       At all material times relevant to this action                    (2017-2020), Defendant routinely

ordered materials          or   supplies   from out of state.     (i.e.   office   supplies   and   equipment, telephones,

cellular phones, tablets, computers, internet materials and hardware).

         64.       At all material times relevant to this action              (2017-2020),     Defendant had two            (2) or

more   employees, including Plaintiff, engaged in interstate commerce, handling or otherwise working

on   materials that have been moved in           or   produced for interstate       commerce.       (i.e.   office   supplies   and


equipment, telephones, cellular phones, tablets, computers, internet materials and hardware).

         65.       At all material times relevant to this action             (2017-2020), Defendant used U.S.                mail

to send and receive letters to and from other states.


         66.       At all times relevant to this action           (2017-2020),        Defendant failed to            comply with

29 U.S.C.     §§ 201-209, because Plaintiff performed services for Defendant for which no provisions

were   made    by Defendants to properly pay Plaintiff for those hours worked in excess                              of forty (40)

within   a   work week.

                                   COLLECTIVE ACTION ALLEGATIONS

         67.       Plaintiff and the class members            performed       the    same or   similar      job   duties   as one



another in that they        were   Call Center Representatives for Defendant.

         68.       Plaintiff and the class members worked similar                      hours-approximately forty-plus

hours per week.

         69.       Plaintiff and the class members           were    paid by the hour.



                                                              7
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 9 of 19 PageID 13




          70.      Plaintiff and the class members             were          eligible to receive commissions and bonuses.

          71.      Plaintiff and the class member's overtime pay did not include commissions in their


regular rate of pay.

          72.      Further, Plaintiff and the class members were subjected to the same pay provisions

in that   they    were    not   compensated          at time-and-one-half their             regular       rate of pay,      including

commissions, for all hours worked in excess of 40 hours in a workweek.

          73.      Thus, the class members are owed overtime wages for the same reasons as Plaintiff

          74.      This   policy or practice was applicable to Plaintiff and the class members.

          75.      Application            of this   policy    or       practice       does not      depend      on    the    personal

circumstances of Plaintiff or those joining this lawsuit, rather, the                       same   policies or practices which

resulted in the non-payment of overtime to Plaintiff apply to all class members.

          76.      Accordingly,           the class members     are         properly defined as:

                   All  Call Center Representatives who worked for Defendants,
                   ENTERTAINMENT BENEFITS GROUP, LLC within the last three
                   years who were not compensated at time-and-one-half their regular
                   rate of pay, including any commissions, for all hours worked in excess
                   of 40 hours in a workweek.

          77.      Defendant         knowingly, willfully,         or       with reckless   disregard      carried out its     illegal

pattern   or   practice   of failing to pay overtime          compensation            with respect to Plaintiff and the class

members.

          78.      Defendant did not act in              good      faith      or   reliance upon any of the            following     in


formulating its pay practices: (a) case law, (b) the FLSA,                          29 U.S.C.    § 201,   et seq.,   (c) Depai tment

of Labor   Wage     & Hour       Opinion Letters       or   (d) the Code           of Federal   Regulations.

          79.      During       the relevant        period,   Defendant violated                § 7(a)(1) and § 15(a)(2), by

employing employees             in   an   enterprise engaged           in   commerce or     in the    production       of   goods   for




                                                                   8
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 10 of 19 PageID 14




 commerce      within the     meaning    of the FLSA        as       aforesaid, for      one or more           workweeks without


 compensating such employees for their work at a rate of at least the time-and-one-half and factored

 in commission rates for all hours worked in              excess       of 40 hours in     a   work week.

         80.      Because the         weekly   commissions              were     paid separately           than   weekly   wages,

 Defendant failed to     properly calculate Plaintiff and the class membershourly rate                             for purposes of


 computing overtime pay.          See 29 C.F.R.     §   778.118.

         81.      Defendant has acted        willfully in failing             to pay Plaintiff and the class members in


 accordance with the law.

                  COUNT I RECOVERY OF OVERTIME COMPENSATION
                                  -




                   VERSUS ENTERTAINMENT BENEFITS GROUP, LLC

         82.      Plaintiff reincorporates and           readopts       all   allegations     contained within       Paragraphs    1


 through 81    above.

         83.      Plaintiff, and those similarly situated              to     her, worked for Defendant           at various times


 from 2017 to 2020      as   Call Center Representatives for Defendant's businesses located in Florida.

         84.      Defendant,      ENTERTAINMENT BENEFITS                              GROUP, is            a    corporation doing

 business in the State of Florida and at all times           during Plaintiff s employment was an employer as

 defined by 29 U.S.C.        §203.

         85.      Throughout          Plaintiff s       employment,             the   Defendant,           ENTERTAINMENT

 BENEFITS       GROUP, repeatedly and willfully violated Section                         7 and Section 15 of the FLSA            by

 failing to compensate Plaintiff,       and other       similarly situated employees,             at   a   rate not less than    one



 and one-half times the       regular rate at which they were employed for workweeks longer than forty

 (40) hours.   Defendant failed to properly calculate Plaintiff and the class members'                             hourly rate   for


 purposes of computing overtime pay. See 29 C.F.R.                      §     778.118.




                                                                 9
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 11 of 19 PageID 15




          86.     Specifically, Plaintiff,              and those      similarly     situated   employees,        worked   multiple

 weeks in   excess   of   forty (40) hours          a   week, yet      were   not   compensated     for all work in       excess   of


 forty (40) hours    at   a   rate not less than one and one-half times the                   regular rate   at   which   they were

 employed, plus factoring in commissions.

          87.    Upon         information and           belief, the records,        to the extent any   exist, concerning the

 number of hours worked and amounts                     paid to Plaintiff and others similarly situated to her,              are   in


 the   possession and custody of Defendant, ENTERTAINMENT BENEFITS                                      GROUP.


          WHEREFORE, Plaintiff,                on   behalf of herself and all other             similarly    situated   employees,

 demands judgment against Defendant, ENTERTAINMENT BENEFITS GROUP, for the payment

 of all overtime hours at        one   and one-half the          regular rate       of pay,   including commissions,        for the

 hours worked    by   them for which Defendant ENTERTAINMENT BENEFITS GROUP, did not


 properly compensate them, liquidated damages,                         reasonable     attorneysfees     and costs incurred in

 this action, and any and all further relief that this Court determines to be just and                            appropriate.

                              COUNT II     -
                                               INTERFERENCE UNDER THE FMLA

          88.    Plaintiff re-alleges and               adopts   the   allegations    of paragraphs 1       through     81 above   as



 if fully set forth herein.

          89.    Plaintiff was, at all times relevant,                  eligible for FMLA-covered leave.

          90.    Plaintiff was, at all times relevant, entitled to FMLA-covered leave.

          91.    Defendant         was   Plaintiff s      employer as         defined by the FMLA.

          92.    Plaintiff gave Defendant proper notice of her intention and need for FMLA leave.

          93.    Defendant         complained about Plaintiff using intermittent FMLA.

          94.    Plaintiff requested reasonable accommodation of short breaks                            during work to assist

 her back symptoms.




                                                                   10
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 12 of 19 PageID 16




          95.    Defendant       complained     about Plaintiff    taking    breaks   as   part of her intermittent

 FMLA.

          96.    Plaintiff also     requested   reasonable accommodation of a              higher   chair to assist her

 back symptoms.

          97.    Defendant failed to        provide the back chair for more than half a year.

          98.    A little    more      than three months after Plaintiff      was   recertified for six months of

 FMLA, she was terminated.

          99.    Plaintiff s termination was       an   adverse   employment action.

          100.   Defendant terminated Plaintiff because of her FMLA leave and/or FMLA related


 requests.

          101.   Plaintiff s manager made          a   comment which       specifically    showed her bias     against

 her due to her medical issues.

          102.   Defendant took away Plaintiff s          opportunity to attend the Las Vegas event because

 of her back condition.

          103.   Defendant's acts and omissions constitute interference with Plaintiff s                  rights under

 the FMLA.

          104.   As    a   direct, natural, proximate and foreseeable result of the actions of Defendant,

 Plaintiff has suffered     injuries   for which he is entitled to   compensation, including, but not          limited

 to lost wages and      benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

 mental   anguish,   loss of enjoyment of life and other non-pecuniary losses.

          105.   Plaintiff has      no    plain, adequate   or   complete remedy       at law for the actions of


 Defendant, which have caused and continue to             cause   irreparable harm.

          106.   Defendant's violations of the FMLA              were   willful.




                                                          11
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 13 of 19 PageID 17




         107.    Plaintiff is entitled to      recover   her      attorneysfees     and costs pursuant to 42 U.S.C.        §

 2617(a)(3).

         WHEREFORE, Plaintiff respectfully requests entry of:

                          a.        judgment        in her favor and          against   Defendant for their interference

                 with her      rights under the FMLA;

                          b.        judgment in her favor and against Defendant for damages, including

                 lost   earnings and benefits, reinstatement,                  front pay, and/or all actual monetaiy

                 losses suffered      as a   result of Defendant's conduct;

                          c.        judgment        in her favor and           against    Defendant for his reasonable


                 attorneys'     fees and     litigation expenses;

                          d.        judgment in her favor and against Defendant for liquidated damages

                 pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                          e.          declaratory judgment            that Defendant's          practices   toward Plaintiff

                 violate his    rights under the FMLA;             and

                          f.          an   order   granting    such other and further relief as this Court deems


                 just and equitable under the circumstances                   of this   case.



                         COUNT III         -
                                               RETALIATION UNDER THE FMLA

         108.    Plaintiff re-alleges and          adopts   the   allegations    of paragraphs 1      through   81 above   as



 if fully set forth herein.

         109.    Plaintiff was, at all times relevant,             employed by Defendant.

         110.    Plaintiff was, at all times relevant,             eligible   for FMLA-covered leave.

         111.    Plaintiff was, at all times relevant, entitled to FMLA-covered leave.

         112.    Defendant      was   Plaintiff s    employer as       defined by the FMLA.




                                                              12
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 14 of 19 PageID 18
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 15 of 19 PageID 19




             128.   Plaintiff was terminated because of her attempt to               use or   usage of FMLA leave.

             129.   A causal connection exists between Plaintiff s             protected activity      and the adverse


 employment action.

             130.   Defendant was Plaintiff s         employer as defined by the FMLA.

             131.   Defendant discriminated and/or retaliated against Plaintiff because Defendant knew

 she   was   eligible for leave under the FMLA.

             132.   Defendant discriminated and/or retaliated                against     Plaintiff because Plaintiff


 attempted to exercise her rights under the FMLA

             133.   Defendant had actual         or   constructive   knowledge       of the   discriminatory/retaliatory

 conduct of Plaintiff s       supervisors.

             134.   Defendant's acts and omissions          negatively affected one or more terms, conditions,

 and/or   privileges of Plaintiff s employment.

             135.   Defendant's     discriminatory and retaliatory acts        and omissions occurred, at least in


 part, because of Plaintiff s request for FMLA-covered leave.

             136.   Defendant's          conduct       violated      Plaintiff s      right     to   be    free    from

 discrimination/retaliation       as   guaranteed by the FMLA.

             137.   As   a   direct, natural, proximate and foreseeable result of the actions of Defendant,

 Plaintiff has suffered       injuries   for which she is entitled to    compensation, including, but not limited

 to lost wages and       benefits, future pecuniary losses, emotional pain, suffering, inconvenience,

 mental   anguish,   loss of enjoyment of life and other           non-pecuniary losses.

             138.   Plaintiff has      no   plain, adequate   or   complete remedy            at law for the actions of


 Defendant, which have caused and continue to               cause    irreparable harm.

             139.   Defendant's violations of the FMLA             were   willful.




                                                             14
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 16 of 19 PageID 20




        140.   Plaintiff is entitled to   recover   her   attorneysfees and costs pursuant to 42 U.S.C. §

 2617(a)(3).

        WHEREFORE, Plaintiff respectfully requests entry of:

                     a.   judgment      in her favor and         against   Defendant for their interference with

                          her    rights under the FMLA;

                     b.   judgment in her favor and against Defendant                    for   damages, including lost

                          earnings and benefits, reinstatement, front pay, and/or all actual monetary

                          losses suffered    as a   result of Defendant's conduct;

                     c.   judgment in her favor and against Defendant for his reasonable attorneys'

                          fees and    litigation expenses;

                     d.   judgment      in her favor and          against     Defendant for       liquidated damages

                          pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii);

                     e.   declaratory judgment        that Defendant's          practices      toward Plaintiff violate

                          his   rights under the FMLA;           and

                     f.   an    order granting such other and further relief as this Court deems just and


                          equitable under the circumstances                of this   case.



                                     DEMAND FOR JURY TRIAL

        Plaintiff demands   a   jury trial on all issues    so   triable   against Defendants.

        DATED this        10th      day of July,    2020.


                                                    Respectfully submitted by,



                                                    s/ Louis Montone
                                                    Louis Montone, Esq.
                                                    Fla. Bar No.: 0112096
                                                    The Leach Firm, P.A.




                                                       15
Case 6:20-cv-02046-CEM-GJK Document 1-1 Filed 11/04/20 Page 17 of 19 PageID 21




                                    631 S. Orlando Ave., Suite 300
                                    Winter Park, Florida 32789
                                    Office: (407) 574-4999
                                    Facsimile: (833) 423-5864
                                    E-mail:lmontone@theleachfirm.com
                                    E-mail:maugello@theleachfirm.com
                                    Attorneys for Plaintiff




                                      16
            Case 6:20-cv-02046-CEM-GJK
                  CO.  FILE   DEPT.  CLOCK VCHR.Document
                                                 NO.  C30  1-1 Filed 11/04/20 Page 18 of 19 PageID 22
                  9AH  256931 100020       0000070031    1
                                                                    Earnings Statement              ARP
                         ENTERTAINMENT                    BENEFITS           GROUP       LLC                                   Period    Beginning:             01/26/2020
                         19495     BISCAYNE               BLVD   STE 600                                                       Period    Ending:                02/08/2020
                         AVENTURA,            FL 33180                                                                         Pay Date.                        02/13/2020




                         Taxable   Marital Status:           Single                                                                  SOPHIA    FRANCOIS
                         Exemptions/Allowances:
                           Federal:                   1
                           FL:                       No State Income Tax




                                                     hours            this     period                              date                        Notes
Earnings                           rate                                                         year         to
                                                                                                                               important
Regular                     15. 0000             79. 22                1, 188. 30                        4. 147. 28            COMPANY       PHNO   :-   407-597-3546

Overtime                   22. 5000                  4.57                 102. 83                            104. 51
Retroactive                                                                    72. 98                             72. 98       BASIS OF PAY: HOURLY

Bonus                                                                                                        500. 00
Fmla Paid                                                                                                         45. 00
Worked     Holiday                                                                                           288. 72
                     Grpse P,ay            A    ..                    $1 ,464.1,1                        5. 158. 49



Deductions           Statutory
                     Federal Income Tax                                    -107. 30                          337. 96
                                                                             -81. 21                         306. 39
                     Medicare Tax                                            -19. 00                              71. 66

                     Other
                     Medical Pretax                                          -34. 51*                        138. 04
                     Uhc Pretax Den                                          -16. 78*                             67. 12
                     Uhc Pretax Vis                                            -2. 87*                            11. 48
                     401K                                                    -40. 92*                        146. 03

                     Net     Pay                                      $1,061.52
                                                                      -1, 061 52

                     Net Check                                                 $0.00


                     *
                          Excluded from federal taxable wages


                          Your federal taxable wages this                          period      are

                          $1. 269. 03




                         ENTERTAINMENT BENEFITS GROUP LLC                                                                      Advice number:                        00000070031
                         19495 BISCAYNE BLVD STE 600                                                                           Pay   date:    02/13/2020,
                         AVENTURA,             FL 33180                                                                              -   =     —

                                                                                                                                                    =-




                                                                                                                               _,
                                                                                                                                  =-




                         Deposited        to the account              of                             _   —
                                                                                                                           =
                                                                                                                                                           transit    ABA            amount

                         SOPHIA       FRANCOIS
                                                                                =—_
                                                                                                                                                            xxxx     xxxx          $1 061 52
                                                                                                     -
                                                                                          •




                                                                  =        =        =




                                          _




                             -
                                                                                                                                             NON-NEGOTIABLE

                                                                               COMPOSITE EXHIBIT A
            Case 6:20-cv-02046-CEM-GJK
                  CO.  FILE   DEPT.  CLOCK VCHR.Document
                                                 NO   00  1-1 Filed 11/04/20 Page 19 of 19 PageID 23
                  9AH  256931 100020       0000070032   2
                                                                   Earnings Statement              ARP
                         ENTERTAINMENT                       BENEFITS             GROUP         LLC                                Period   Beginning:              01/26/2020
                         19495 BISCAYNE                      BLVD    STE 600                                                       Period Ending:                   02/08/2020
                         AVENTURA,               FL 33180                                                                          Pay Date.                        02/13/2020




                         Taxable Marital Status:                Single                                                                   SOPHIA    FRANCOIS
                         Exemptions/Allowances:
                           Federal:                      1
                           FL:                          No State Income Tax




                                                        hours              this                                        date
Earnings                           rate                                            period             year       to
                                                                                                                                   Important       Notes
Bonus                                                                             650 00                     1.150 00              COMPANY       PHNO   :-   407-597-3546

Regular                                                                                                      4,147 28
Overtime                                                                                                         104 51            BASIS OF PAY: HOURLY
Fmla Paid                                                                                                             45 00
Retroactive                                                                                                           72 98
Worked     Holiday                                                                                               288 72
                     Grpss P,ay:           .::     ..               :::    .:J550.00                         5, 808 49



Ded uctions          Statutory
                     Federal Income Tax                                            -0. 74                        338. 70
                                                                                  -40. 30                        346. 69
                     Medicare Tax                                                  -9. 42                             81. 08

                     Other
                     401K                                                       -19   •   50*                    165. 53
                     Medical Pretax                                                                              138. 04
                     Uhc Pretax Den                                                                               67. 12
                     Uhc Pretax Vis                                                                                   11. 48

                     Net     Pay                                               $580.04
                                                                               -580       04

                     Net Check                                                     $0.00


                     *
                          Excluded from federal taxable wages
                          Your federal taxable wages this                                 period   are       $630.50




                         ENTERTAINMENT BENEFITS GROUP LLC                                                                          Advice number:                        00000070032
                         19495 BISCAYNE BLVD STE 600                                                                               Pay   date:    02/13/2020,
                         AVENTURA,                FL 33180                                                                                              =-
                                                                                                                                    -       =




                         Deposited        to the account                  of                             _   —
                                                                                                                       7--     =
                                                                                                                                                               transit    ABA          amount

                         SOPHIA       FRANCOIS                                                                                                                  xxxx     xxxx          $580 04




                                                                                                                                                 NON-NEGOTIABLE
                                      =
